Citation Nr: 0017256	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  97-19 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to July 1981 
and from May 1982 to March 1995, with six months and twenty-
six days of other unverified active service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
right ear hearing loss, denied service connection for left 
ear hearing loss and assigned a zero percent rating for right 
ear hearing loss, effective April 1, 1995.  The veteran then 
appealed the denial of service connection for left ear 
hearing loss and the assignment of the zero percent rating 
for right ear hearing loss.

In September 1998, the Board remanded the two claims for 
further development.  In an August 1999 rating decision, 
service connection was granted for left ear hearing loss, and 
a zero percent rating for bilateral hearing loss was 
assigned, effective April 1, 1995.  Therefore, the issue is 
as stated on the title page.

In May 1999, the veteran raised the issue of whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for hypertension.  That 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran does not have a puretone threshold of 55 
decibels or more in all four frequencies in either ear, and 
does not have a puretone threshold of 70 decibels or more at 
2000 Hertz in either ear.

2.  Since April 1, 1995, the veteran has had Level I hearing 
in each ear.

3.  The veteran's bilateral hearing loss does not result in 
frequent hospitalizations or marked interference with 
employment or otherwise present an unusual disability 
picture.


CONCLUSIONS OF LAW

1.  The revised criteria for evaluating hearing loss are not 
more favorable for evaluating the veteran's bilateral hearing 
loss.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (1999); VAOPGCPRC 3-2000 
(April 10, 2000).

2.  A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§  4.85, Diagnostic Code 6100 (1999); 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Code 6100 (1998) (effective prior to June 
10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the claim is plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board also finds that all relevant evidence has been 
obtained and that the duty to assist the claimant is 
satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998).

Factual Background

Service medical records reflect that, in November 1994, the 
veteran underwent his retirement examination.  Pure tone 
audiometry revealed the following puretone thresholds in 
decibels:





HERTZ



1000
2000
3000
4000
RIGHT
0 
5 
30 
40
LEFT
10 
5
30 
20 

Speech recognition ability was not tested.

October 1995 VA audiometry revealed the following puretone 
thresholds in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
15 
15 
40 
45
LEFT
15 
10
30 
30 

The average puretone threshold at those frequencies was 29 
decibels in the right ear and 21 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 94 
percent in both ears.  The assessments were moderate sensory 
hearing loss in the right ear with normal speech recognition 
and normal puretone thresholds in the left ear with normal 
speech discrimination.

On an October 1995 VA general medical examination, it was 
noted that, since his retirement from the military, the 
veteran was working as a locksmith and as a cable television 
installer.

On an October 1995 VA audio-ear disease examination, it was 
noted that the veteran complained of an inability to hear 
children's voices.  The diagnosis was mild to moderate 
sensorineural hearing loss.  It was noted that there was 
decreased speech discrimination in both ears, with the right 
being greater than the left.

A February 8, 1996, private audiogram is of record but is not 
interpreted.  On that audiogram, it was noted that the 
discrimination scores at 25 decibels sensation level were 88 
percent in the right ear and 92 percent in the left ear.

In a February 1996 notice of disagreement, the veteran 
reported that he was unable to get a job with a police 
department because of his hearing loss.

March 1997 VA audiometry revealed the following puretone 
thresholds in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
-5 
-5 
15 
35
LEFT
-5 
-5
10 
10 

The average puretone threshold at those frequencies was 10 
decibels in the right ear and 3 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The assessment was normal hearing 
sensitivity and speech discrimination.

In a September 1997 statement, the veteran's employer 
indicated that one morning in April 1997, the veteran was 
hooking up a trailer and truck and did not crank up the 
landing gear and did not hear the landing gear dragging on 
the ground when he pulled the truck out of the yard.

At a September 1997 hearing held at the RO before a hearing 
officer, the veteran testified that his hearing loss 
interfered with his job as a truck driver.  He related that 
he had had an accident when he was driving a truck because he 
did not hear the landing gear dragging on the ground.  He 
also said that it was hard to hear conversations and that he 
had to read lips, indicating that voices were muffled.  
Transcript.

In September 1998, the Board remanded the two claims for 
further development.  

June 1999 VA audiometry revealed the following puretone 
thresholds in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
15 
15 
35 
40
LEFT
15 
10
40 
25 

The average puretone threshold at those frequencies was 26 
decibels in the right ear and 23 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.  The 
assessments were mild hearing loss for puretone thresholds in 
both ears and normal speech discrimination scores in both 
ears.

In an August 1999 rating decision, service connection was 
granted for left ear hearing loss, and a zero percent rating 
for bilateral hearing loss was assigned, effective April 1, 
1995.

Legal Criteria

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
demonstrated by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate 
the degree of disability from a service-connected hearing 
loss, the rating schedule establishes eleven (11) auditory 
acuity levels, designated Level I for essentially normal 
acuity, through Level XI for profound deafness.  38 C.F.R. 
§ 4.85, Diagnostic Codes 6100-6110 (1999); 64 Fed. Reg. 
25,202-10 (May 11, 1999) (effective June 10, 1999); 38 C.F.R. 
§§ 4.85, 4.87 Diagnostic Codes 6100-6110 (1998) (38 C.F.R. 
§ 4.85 was amended on June 10, 1999 but with no substantive 
changes in the language with regard to evaluating hearing 
disabilities that are not considered "exceptional patterns 
of hearing impairment" under the amended 38 C.F.R. § 4.86.  
Diagnostic Codes 6100-6110 were moved from 38 C.F.R. § 4.87 
to 38 C.F.R. § 4.85).  

Under the amended 38 C.F.R. § 4.86, when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Also, 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. § 4.86 
(1999); 64 Fed. Reg. 25,202-10 (May 11, 1999) (effective June 
10, 1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that when the 
regulations concerning entitlement to a higher rating undergo 
a substantive change during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that is to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308, 312 (1991).  In the instant case, the RO 
provided notice to the veteran of the revised regulations in 
the August 1998 supplemental statement of the case.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  The Board must 
determine whether the amended regulations are more favorable 
to the veteran.  VAOPGCPRC 3-2000 (April 10, 2000).

Disability evaluations for hearing impairment are derived by 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

In Fenderson v. West, 12 Vet. App. 119 (1999), Court 
addressed the issue of "staged" ratings and distinguished 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection -- which 
describes the present case -- and a claim for an increased 
rating of a service connected disability.  Where entitlement 
to compensation has already been established, and an increase 
in disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, the rule of Francisco is 
not applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).


Analysis

The November 1994 service retirement examination hearing test 
did not contain speech recognition ability tests.  In 
addition, the February 8, 1996 private audiometry report 
contains incomplete puretone data for purposes of rating the 
veteran's hearing loss and gives no indication of whether the 
CNC word list was used in evaluating speech recognition 
ability.  Thus, those audiometric studies cannot be used in 
rating the veteran's hearing loss.  Also, there is no 
indication that the separation examination or private hearing 
tests were performed under similar testing circumstances as 
VA audiometric examinations.  Therefore, the Board will rate 
the veteran's bilateral hearing loss based on data from the 
VA audiometric studies.

The veteran is not entitled to consideration under the 
amended 38 C.F.R. § 4.86 for either ear because (1) he does 
not have a puretone threshold of 55 decibels or more in all 
four frequencies in either ear, and (2) he does not have a 
puretone threshold of 70 decibels or more at 2000 Hertz in 
either ear.  See 38 C.F.R. § 4.86 (1999).  Since hearing loss 
in neither ear shows an exceptional pattern of hearing 
impairment, the revised criteria do not result in any 
substantive changes with regard to evaluating the veteran's 
hearing loss.  See 38 C.F.R. § 4.85, Diagnostic 
Codes 6100-6110 (1999); 38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Codes 6100-6110 (1998).  Therefore, the amended criteria are 
not more favorable in this case.  See VAOPGCPRC 3-2000 (April 
10, 2000).

VA audiometry in October 1995 revealed that the puretone 
threshold averages for the right and left ears were 29 and 21 
decibels, respectively.  The speech recognition ability for 
each ear was 94 percent.  The puretone threshold averages for 
the right and left ears on the March 1997 VA audiometry were 
10 and 3 decibels, respectively, and speech recognition 
ability for each ear was 96 percent.  The June 1999 VA 
audiometry showed puretone threshold averages of 26 and 23 
decibels for the right and left ears, respectively, with 
speech recognition scores of 96 and 94 percent for the right 
and left ears, respectively.  Thus, the findings on each of 
those three examinations reflect Level I hearing in each ear.  
Mechanical application of the rating schedule to those 
findings on audiometric testing results in a zero percent 
rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 (1999); 
38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 (1998).  In 
deciding this issue, the Board has evaluated the veteran's 
disability based on all evidence since his separation from 
service, in keeping with Fenderson.  However, staged ratings 
are not warranted by the facts of the case.

Extraschedular Consideration

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity.  To accord justice to 
the exceptional cases where the schedular evaluations are 
found to be inadequate, an extra-schedular evaluation may be 
awarded.  The governing norm in these cases is the following: 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).  

In the case at hand, the RO provided the above regulation in 
the statement of the case, but it does not appear that it 
actually discussed the criteria in light of the veteran's 
claim for a compensable rating.  However, in view of the 
comments offered by the veteran regarding employment, the 
Board finds it appropriate to discuss extraschedular 
consideration at this time.

The current zero percent evaluation under Diagnostic Code 
6100 encompasses a range of hearing acuity, including some 
degree of hearing impairment.  The percentages found in the 
Rating Schedule, however, are established by regulation to 
reflect the average impairment in earning capacity resulting 
from the various diseases and injuries and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (1998).  The current zero percent 
evaluation does not mean that the appellant has no impairment 
of earning capacity or difficulty in employment; it just 
means that the degree of impairment, or level of disability, 
is noncompensable.  In fact, Diagnostic Code 6100 provides a 
zero percent evaluation for even a greater degree of hearing 
loss than the veteran's.  In other words, the veteran could 
have worse hearing and still meet the requirements for only a 
zero percent rating.

In order to warrant a compensable rating on an extraschedular 
basis it would have to be shown that the veteran's hearing 
loss presents an unusual disability picture with such factors 
as frequent periods of hospitalization or marked interference 
with employment.  Clearly, his bilateral hearing loss has not 
required frequent periods of hospitalization or, for that 
matter, frequent medical attention.  While the veteran 
asserts that he was not able to obtain a job as a policeman 
and that his bilateral hearing loss has interfered with his 
trucking career, he is still able to work as a truck driver 
and he has had other jobs such as a locksmith and a cable 
television installer.  In other words, there is no indication 
that his bilateral hearing loss has markedly interfered with 
employment, and no exceptional or unusual disability factors 
have been presented.


ORDER

A compensable rating for bilateral hearing loss is denied.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

